Case: 16-50678      Document: 00514020291         Page: 1    Date Filed: 06/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-50678
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                         June 5, 2017
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

SAMUEL PHILIP ADAMS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:14-CR-100-1


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Samuel Philip Adams, now federal prisoner # 31576-380, was convicted
of possession of child pornography. He filed a motion in the district court
styled, “Pro-Se Motion to Reverse ‘Void’ Federal Judgment/Conviction to
Correct a ‘Manifest Injustice’ and Plain Error, Pursuant to Federal Rules of
Criminal Procedure, Rule 52(b).” The district court denied the motion as
meaningless and unauthorized and because it lacked jurisdiction.                                   It


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50678    Document: 00514020291      Page: 2   Date Filed: 06/05/2017


                                  No. 16-50678

decertified Adams’s in forma pauperis (IFP) status. Adams has applied in this
court for leave to proceed IFP.
      Adams asserts that the federal court had jurisdiction to reach his
constitutional claims because he has a First Amendment right to petition the
court for relief. Adams has not shown that his appeal involves legal points
arguable on their merits. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). We deny the motion
for leave to proceed IFP on appeal and dismiss the appeal as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL
DISMISSED.




                                       2